DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application claims the benefit of application no. 62/932,026 filed 11/07/2019.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: #400 of paragraph 88.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodriguez et al. (U.S. Publication 2008/0086700).
In reference to claim 1, Rodriguez et al. discloses a method for displaying contextually relevant information (see paragraph 5 and Figure 2C wherein Rodriguez et al. discloses systems and methods of a client agent for obtaining, recognizing and taking an action on text displayed by an application that is performed in a non-intrusive and application agnostic manner.), comprising:
receiving cursor data comprising a location of a cursor on an electronic display (see paragraphs 62, 65-66 and Figures 2A-3 wherein Rodriguez et al. discloses the client agent comprising a cursor detection hooking mechanism that detects cursor status, movement or activity of a cursor or a pointing device on the screen of the client.  Rodriguez et al. explicitly discloses the mechanism detecting cursor location information of a cursor’s position on the display screen.);
determining a screenshot of at least a portion of the electronic display (see paragraphs 62, 69-71 and Figures 2A-3 wherein Rodriguez et al. discloses the client agent comprising a screen 
determining one or more proximate alphanumeric characters in at least a portion of the screenshot based on the location of the cursor (see paragraphs 62, 72-74 and Figures 2A-3 wherein Rodriguez et al. discloses the client agent further implementing an optical character recognizer that performs optical character recognition of the captured screen image.  Rodriguez et al. discloses the recognizer determining any text of the textual element that may be in included in the screen image.  Again as seen above, the screen image portion captured being a rectangular portion of the screen next to or near the position of the cursor.);
matching at least one of the proximate alphanumeric characters with one or more terms from a predetermined list of terms (see paragraphs 62, 78 and Figures 2A-3 wherein Rodriguez et al. discloses the client agent further comprising a pattern matching engine that determines if the recognized text/characters has any patterns of interest, such as telephone numbers or other contact information.  Rodriguez et al. discloses the matching implemented versus one or more records such as one or more strings from a list of strings.); and
causing an information card to be displayed on the electronic display based on the location of the cursor, the information card corresponding to the one or more terms from the predetermined list of terms (see paragraphs 63, 93-94 and #260, 260’, 260’’ of Figure 2C wherein Rodriguez et al. explicitly discloses upon determining a pattern matching text, a user interface of the client agent displaying a user interface element associated with the text.  Rodriguez et al. discloses the element displayed in the form of a window that overlays or superimposes a portion of the screen area without being intrusive to an application.  Note, the 
In reference to claims 2 and 12, Rodriguez et al. discloses all of the claim limitations as applied to claims 1 and 11 respectively.  Rodriguez et al. discloses capturing further shapes making up the scanning area of the captured region including a circle or oval next to or near the cursor (see paragraphs 62, 69-72 and Figures 2A-3) the circular shape area, of which the Examiner interprets as at least inherently comprising a “radius.”
In reference to claims 3 and 13, Rodriguez et al. discloses all of the claim limitations as applied to claims 1 and 11 respectively.  Rodriguez et al. discloses the capturing scanning area size being based upon screen resolution, screen font and the cursor’s positioning (see at least paragraph 71).
In reference to claims 4 and 14, Rodriguez et al. discloses all of the claim limitations as applied to claims 1 and 11 respectively.  Rodriguez et al. discloses the screen capturing mechanism capable of capturing areas of the screen that are not visible on the monitor, or above a threshold of available resolution/viewability and perform capturing of the screen over multiple instances (e.g. “second screenshot.”) (see paragraphs 70-71).
In reference to claims 5 and 15, Rodriguez et al. discloses all of the claim limitations as applied to claims 1 and 11 respectively.  Rodriguez et al. further discloses performing screen capturing when a cursor is detected as status idle using specifics of length of idle times in milliseconds (see paragraphs 66-68).
In reference to claims 6 and 16, Rodriguez et al. discloses all of the claim limitations as applied to claims 1 and 11 respectively.  Rodriguez et al. further discloses performing screen 
In reference to claims 7 and 17, Rodriguez et al. discloses all of the claim limitations as applied to claims 1 and 11 respectively.  Rodriguez et al. further explicitly discloses the screen capturing capable of performing automatic cropping of everything but the active window of a client area display (see paragraph 70).  Note, it is clear that in order for Rodriguez et al. to crop out all from the screen capture image except for the active window, the client agent of Rodriguez et al. must at least inherently “determine an active window.”
In reference to claims 9 and 19, Rodriguez et al. discloses all of the claim limitations as applied to claims 1 and 11 respectively.  Rodriguez et al. discloses the capturing scanning area size being based upon screen resolution, screen font and the cursor’s positioning (see at least paragraph 71).  Rodriguez et al. discloses determining a default font pitch for the screen and calculating the scanning area size based thereupon which explicitly includes determining the width and length (e.g. “scale”) based upon the setting of the default font pitch (e.g. “threshold”) (see paragraphs 85-92).
In reference to claim 10, Rodriguez et al. discloses all of the claim limitations as applied to claim 1 above.  Rodriguez et al. discloses the client agent further implementing an optical character recognizer that performs optical character recognition of the captured screen image (see paragraphs 62, 72-74 and Figures 2A-3).  
	In reference to claim 11, claim 11 is similar in scope to claim 1 and is therefore rejected under like rationale.  In addition to the rationale as applied to the above rejection of claim 1, claim 11 further recites, “A system…comprising: one or more processors; and one or more machine-readable media storing software including instructions that when executed by the one or 
In reference to claim 20, claim 20 is similar in scope to claim 1 and is therefore rejected under like rationale.  In addition to the rationale as applied to the above rejection of claim 1, claim 20 further recites, “One or more non-transitory machine-readable media storing instructions, that when executed by the one or more processors, cause…”  Rodriguez et al. explicitly discloses each of the cursor detection mechanism, screen capturing mechanism, optical character recognizer and pattern matching engine implemented in either software, via executable instructions, or hardware (see paragraphs 64-65, 69, 74 and 78).  Rodriguez et al. further discloses the client agent implemented via a computing device comprising a CPU and main memory (see at least paragraph 52 and Figure 1C).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (U.S. Publication 2008/0086700) and Carmi (U.S. Publication 2014/0218385).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 

Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
2/9/22